Title: From the Virginia Committee of Safety to the Virginia Delegates in Congress, 17 June 1776
From: Pendleton, Edmund,Lee, Thomas,Digges, Dudley,Cabell, William,Carrington, P.,Jones, Joseph
To: Virginia Delegates, American Continental Congress


                    
                        Gentlemen
                        Williamsburg June 17. 1776.
                    
                    The confusion which hath for some time happened amongst the People in the disputed Lands between Pennsylvania and this Colony, and a Representation to the Convention, that a Civil War, was like to be the consequence if something was not done to prevent it, Induced that Body to take the Subject into consideration, who were  sorry to discover that a Jealousy seemed to prevail in the Governing Powers of Pennsylvania, of our intending the Garrisons on the Ohio to influence that dispute, and to overawe their people, whereas we only mean by them to protect our people, and those in the contested Settlement from the danger they are exposed to of Indian ravages, without the most distant view to offer any Injury to our friends and neighbours; with whom it is our Inclination as well as Interest to unite, a Temporary boundary appeared to the Convention the only means of quieting the people, until we have liesure to refer the final decision to some Arbitrating Power between us; and in fixing that they judged, that to point out a line, which would most nearly leave the Inhabitants in the countrey they respectively settled under, would be most likely to give general Satisfaction. And having examined several Gentlemen well acquainted with that country, who were of opinion that end would be answered by the line described in the enclosed Resolution, they have Resolved to propose that line to the Pennsylvania Assembly, and have Commanded us to transmit it to you, requesting you would negotiate the matter in such manner as you shall think most effectual. They will probably say that having fixed the boundary with Maryland they have a right to continue their line there begun to its utmost Western Extent, Whereas we shall contend in the Ultimate Settlement, that we are not bound by any determination or compromise to which we were not parties; that their bounds are to come no further than to the 40th. degree of Latitude, to which we have a right to confine them after the termination of the Maryland Boundary, the Meridian of the head Spring of Potowmack: However by allowing them to come to Braddocks road, we leave them a considerable tract which if we are right will belong to us, but which for the sake of our principle, we suffer to rest with them for the present. You’l please to inform us the success of your application.
                    We Inclose you our Declaration of Rights now agreed to. The Plan of Government is forming but not complete. We have no Arrivals here, nor have we any further Intelligence of Clinton and his Troops. We are with great regard, Gentlemen Your obedt humble Servts.
                    
                        
                            edmd. pendleton
                            thos. lud: lee
                        
                        
                            dudley digges
                            w: cabell
                        
                        
                            p. carrington
                            jos: jones
                        
                    
                